Exhibit 10.1

EXECUTION VERSION

This AMENDMENT NO. 4, dated as of March 11, 2016 (this “Amendment”), among OCI
BEAUMONT LLC, a Texas limited liability company (the “Borrower”), OCI PARTNERS
LP, a Delaware limited partnership (the “MLP”), BANK OF AMERICA, N.A., as
administrative agent (in such capacity, together with its successors, the
“Administrative Agent”), and BANK OF AMERICA, N.A., as a Lender, amends that
certain Revolving Credit Agreement dated as of April 4, 2014 (as amended by
Amendment No. 1 dated as of June 13, 2014, Amendment No. 2 dated as of March 12,
2015 and Amendment No. 3 and Waiver dated as of October 16, 2015 and as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), entered into among the Borrower, the MLP, the institutions from
time to time party thereto as Lenders (the “Lenders”), the Administrative Agent
and the other agents and arrangers named therein. Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.

W I T N E S S E T H:

WHEREAS, pursuant to Section 13.12(a) of the Credit Agreement, the Credit
Agreement and any other Credit Document may be amended, supplemented or modified
with the consent of the Credit Parties and the Required Lenders;

WHEREAS, the Credit Parties, the Administrative Agent and Bank of America, N.A.,
as Lender (the “Consenting Lender”) desire to the amend the Credit Agreement on
the terms set forth herein;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments to the Credit Agreement. Effective as of the Amendment
No. 4 Effective Date (as defined below), the Credit Agreement is hereby amended
as follows:

(a)    The following definitions are added in alphabetical order to Section 1.01
thereof:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(b)    The following is added to the end of the definition of “LIBO Rate” in
Section 1.01 of the Credit Agreement:

“; provided, in each case, that if the LIBO Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement”

(c)    The definition of “Revolving Loan Maturity Date” in Section 1.01 of the
Credit Agreement is hereby amended and restated as follows:

““Revolving Loan Maturity Date” shall mean March 31, 2016.”

(d)    Section 2.14 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“Section 2.14. [Reserved].”

(e)    The following is added as Section 8.21 of the Credit Agreement:

“SECTION 8.21 EEA Financial Institutions. None of the Credit Parties is an EEA
Financial Institution.”

(f)    The following is added as Section 13.24 of the Credit Agreement:

“SECTION 13.24 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

2



--------------------------------------------------------------------------------

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)   a reduction in full or in part or cancellation of any such liability;

(ii)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 2. Conditions of Effectiveness. This Amendment shall become effective as
of the first date (such date being referred to as the “Amendment No. 4 Effective
Date”, which date is March 11, 2016) when each of the following conditions shall
have been satisfied:

(a)    The Administrative Agent shall have received counterparts of this
Amendment duly executed and delivered by (A) the Borrower, (B) the MLP, (C) the
Consenting Lender and (D) the Administrative Agent.

(b)    The Administrative Agent shall have received, on behalf of itself and the
Lenders, an opinion from Latham & Watkins LLP, special New York counsel to the
Credit Parties, dated as of the Amendment No. 4 Effective Date and addressed to
the Administrative Agent and the Consenting Lender, in form and substance
reasonably satisfactory to the Administrative Agent.

(c)    The Administrative Agent shall have received (i) certificates of good
standing (to the extent such concept exists) from the applicable secretary of
state of the state of organization of each Credit Party, certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Credit Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment and (ii) a certificate, dated as of the Amendment
No. 4 Effective Date, signed by a Responsible Officer of the Borrower,
confirming satisfaction of the conditions set forth in Sections 2(e) and (f) of
this Amendment.

(d)    Payment by the Borrower of all reasonable fees and expenses due to the
Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith Incorporated (the
“Arranger”), including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including the legal fees and expenses of Cahill Gordon &
Reindel LLP, counsel to the Administrative Agent).

(e)    The representations and warranties of the Borrower and each other Credit
Party contained in Section 8 of the Credit Agreement (as amended hereby) or any
other Credit Document shall be true and correct in all material respects (and in
all respects if any such representation or warranty is already qualified by
materiality) on and as of the Amendment No. 4 Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (and
in all respects if any such representation or warranty is already qualified by
materiality) as of such earlier date.

(f)    After giving effect to this Amendment, no Default or Event of Default
exists, or would result from the effectiveness of this Amendment.

 

3



--------------------------------------------------------------------------------

(g)    With respect to any parcel of improved Mortgaged Property, a completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each applicable
Credit Party) together with a copy of, or certificate as to coverage under, and
a declaration page relating to, the insurance policies required by Section 9.03
of the Credit Agreement (including, without limitation, flood insurance
policies) and the applicable provisions of the Security Documents, each of which
(i) shall be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payee or mortgagee endorsement (as applicable), (ii) shall name
the Collateral Agent, on behalf of the Guaranteed Creditors, as additional
insured, (iii) in the case of flood insurance, shall (a) identify the address of
each property located in a special flood hazard zone, (b) indicate the
applicable flood zone designation, the flood insurance coverage for buildings
and contents and the deductible relating thereto and (c) provide that the
insurer will give the Collateral Agent 45 days’ written notice of cancellation
or non-renewal if permitted by applicable law and (iv) shall be otherwise in
form and substance satisfactory to the Administrative Agent.

SECTION 3. Post-Closing Actions. Within 30 days after the Amendment No. 4
Effective Date (or such later date as the Administrative Agent may agree in its
sole discretion), the Borrower will take, or shall cause the applicable Credit
Party to take any actions deemed reasonably advisable by the Administrative
Agent or Collateral Agent due to this Amendment to preserve or continue the
perfection and priority of liens and security interests granted under the
Mortgage to the Collateral Agent for the benefit of the Guaranteed Creditors
securing the Obligations, including without limitation mortgage amendments,
opinions of counsel and title endorsements, to the extent available.

SECTION 4. Representations and Warranties: On and as of the Amendment No. 4
Effective Date, after giving effect to this Amendment, each Credit Party
represents and warrants as follows:

(a)    Each Credit Party (i) is a duly organized and validly existing
corporation, partnership, or limited liability company, as the case may be, in
good standing under the laws of the jurisdiction of its organization, (ii) has
the corporate or limited liability company power and authority, as the case may
be, to own its property and assets and to transact the business in which it is
engaged and presently proposes to engage and (iii) is, to the extent such
concepts are applicable under the laws of the relevant jurisdiction, duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the
conduct of its business requires such qualifications except for failures to be
so qualified which, individually and in the aggregate, have not had, and would
not reasonably be expected to have, a Material Adverse Effect.

(b)    Each Credit Party has the corporate, partnership or limited liability
company power and authority, as the case may be, to execute, deliver and perform
the terms and provisions of this Amendment and has taken all necessary
corporate, partnership or limited liability company action, as the case may be,
to authorize the execution, delivery and performance by it of this Amendment.
Each Credit Party has duly executed and delivered this Amendment, and this
Amendment constitutes its legal, valid and binding obligation enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

 

4



--------------------------------------------------------------------------------

(c)    Neither the execution, delivery or performance by any Credit Party of
this Amendment, nor compliance by it with the terms and provisions thereof,
(i) will contravene any provision of any law, statute, rule or regulation or any
order, writ, injunction or decree of any court or governmental instrumentality,
(ii) will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the property or assets
of any Credit Party pursuant to the terms of, any indenture, mortgage, deed of
trust, credit agreement or loan agreement, or any other material agreement,
contract or instrument, in each case to which any Credit Party is a party or by
which it or any of its property or assets is bound or to which it may be subject
(except, in the case of preceding clauses (i) and (ii), other than in the case
of any contravention, breach, default and/or conflict, that would not reasonably
be expected, either individually or in the aggregate, to have a Material Adverse
Effect) or (iii) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of its respective Subsidiaries.

(d)    The execution, delivery, performance or effectiveness of this Amendment
will not (i) impair the validity, effectiveness or priority of the Liens granted
pursuant to any Credit Document, and such Liens continue unimpaired with the
same priority to secure repayment of all of the applicable Obligations, whether
heretofore or hereafter incurred, or (ii) require that any new filings be made
or other action taken to perfect or to maintain the perfection of such Liens.

SECTION 5. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Credit
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. As of the Amendment No. 4 Effective Date,
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, and each reference in the other
Credit Documents to the Credit Agreement (including, without limitation, by
means of words like “thereunder,” “thereof” and words of like import), shall
mean and be a reference to the Credit Agreement as amended hereby, and this
Amendment and the Credit Agreement shall be read together and construed as a
single instrument. This Amendment shall constitute a Credit Document.

SECTION 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

SECTION 7. Acknowledgement and Affirmation. Each Credit Party party hereto
hereby expressly acknowledges, (i) all of its obligations under the MLP
Guaranty, the Subsidiaries Guaranty, the Security Agreement and the other
Security Documents to which it is a party are reaffirmed and remain in full
force and effect on a continuous basis, (ii) its grant of security interests
pursuant to the Security Agreement and the other Security Documents are
reaffirmed and remain in full force and effect after giving effect to this
Amendment, (iii) the Obligations include, among other things and without
limitation, the due and punctual payment of the principal of, interest on, and
premium (if any) on, the Loans and (iv) except as expressly set forth herein,
the execution of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or Lenders, constitute a waiver of
any provision of any of the Credit Documents or serve to effect a novation of
the Obligations.

 

5



--------------------------------------------------------------------------------

SECTION 8. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN THE
CREDIT AGREEMENT OR THE SECURITY DOCUMENTS, BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 9. Headings Descriptive. The headings of the several Sections and
subsections of this Amendment are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Amendment.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

OCI BEAUMONT LLC By:   /s/ Frank Bakker   Name: Frank Bakker   Title:  
President OCI PARTNERS LP BY:   OCI GP LLC, as its General Partner By:   /s/
Frank Bakker   Name: Frank Bakker   Title:   President and Chief Executive
Officer

[OCI – Revolving Credit Facility Amendment No. 4]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,     as Administrative Agent By:   /s/ Patrick Devitt  
Name: Patrick Devitt   Title:   Vice President BANK OF AMERICA, N.A.,     as
Lender By:   /s/ Lindsay Kim   Name: Lindsay Kim   Title:   Vice President

Revolver Amendment No. 4 – Signature Page